Case 2:19-cv-00851-JCM-VCF Document 32
                                    33 Filed 01/06/21
                                             01/27/21 Page 1 of 3
Case 2:19-cv-00851-JCM-VCF Document 32
                                    33 Filed 01/06/21
                                             01/27/21 Page 2 of 3




             January 27, 2021.




                                    UNITED STATES DISTRICT JUDGE
Case 2:19-cv-00851-JCM-VCF Document 32
                                    33 Filed 01/06/21
                                             01/27/21 Page 3 of 3
